DETAILED ACTION
This office action is in response to applicant’s filing dated April 22, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-32 is/are pending in the instant application.  

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-18, drawn to a method of treating Alzheimer’s disease in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a compound of Formula (I) or a salt thereof.
Group II, claim(s) 19-32, drawn to a method of screening for compounds that are useful in the treatment and/or prevention of Alzheimer’s disease comprising (a) measuring the level of at least one biomarker of claim 19; (b) administering the test compound to the test subject; (c) measuring the level of the at least one biomarker after administration of the test compound in a second biological sample from the from the test subject; and (d) correlating a decrease in expression of at least one biomarker or an increase of one biomarker with potential therapeutic efficacy of the test compound.  


Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
 	For any one of Groups I or II elected, Applicant is required to elect a single disclosed
compound of Formula (I) by election of each variable at a level that defines a single compound.



Upon election of a species, Applicant is required to disclose:
1- Name and structure of the elected species,
2- the location of the elected species within the claims and/or specification,
and
3- the claims that read on the elected species.

Applicant is further required to elect a single disclosed biomarker such as from those listed in claims 2 or 3 (Hex A, or Hex A and ANXA2 in the case of election of a combination).

If Applicant elects Group II, Applicant is further required to elect a single disclosed method of measuring a biomarker such as from those listed in claims 26 and 27 (e.g. immunoassay).
	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 is generic for Group I and claim 19 is generic for Group II. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a compound of Formula (I) for treating Alzheimer’s disease, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rishton et al (WO 2015/116923 A1).  Rishton teaches methods are provided for treating Alzheimer’s disease comprising administering a therapeutically effective amount of a sigma-2 functional antagonist according to Formula (I) [007]; a compound according to Formula (I) is:

    PNG
    media_image1.png
    173
    342
    media_image1.png
    Greyscale

Thus, since the technical feature, i.e. a compound of Formula (I) for treating Alzheimer’s disease is taught by the prior art, the technical feature lacks novelty.  As such, the technical feature linking the species does not constitute a special technical feature as defined by PCT RULE 13.2 as it does not define a contribution over the prior art.
	


Joint Inventors, Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628